Name: Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  food technology;  tariff policy
 Date Published: nan

 Avis juridique important|31979R2967Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed Official Journal L 336 , 29/12/1979 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 11 P. 0172 Greek special edition: Chapter 03 Volume 27 P. 0154 Swedish special edition: Chapter 3 Volume 11 P. 0172 Spanish special edition: Chapter 03 Volume 17 P. 0063 Portuguese special edition Chapter 03 Volume 17 P. 0063 COMMISSION REGULATION (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761/78 (2), and in particular Article 14 (7) thereof, Having regard to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (3), and in particular Article 9 (3) thereof, Whereas Article 9 of Regulation (EEC) No 2915/79 provides that within a limit of an annual tariff quota of 3 500 tonnes certain cheeses intended for processing and complying with a minimum free-at-frontier value may be imported into the Community subject to a levy of 12 709 ECUs per 100 kg ; whereas Commission Regulation (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admission of certain milk products to certain tariff headings (4) provides that such cheeses shall be accompanied by a certificate IMA indicating the free-at-frontier price ; whereas it is necessary to lay down the procedures to be followed in respect of the processing ; whereas in respect of other products such provisions are set out in Commission Regulation (EEC) No 1535/77 of 4 July 1977 determining the conditions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end use (5), as last amended by Regulation (EEC) No 2687/77 (6) ; whereas these provisions should as far as possible be applied; Whereas in order to qualify for preferential import treatment the products concerned must comply with a certain free-at-frontier value ; whereas this fact must be borne in mind when establishing the amount of uncollected import duties referred to in Articles 2 and 3 of Regulation (EEC) No 1535/77; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Subject as provided in this Regulation, the provisions of Regulation (EEC) No 1535/77 shall apply to cheeses, falling within subheadings 04.04 E I b) 1 and 04.04 E I b) 5 of the Common Customs Tariff, intended for processing and imported under the tariff quota provided for in Article 9 of Regulation (EEC) No 2915/79. Article 2 1. The cheeses referred to in Article 1 shall be considered as processed when they have been processed into products falling within subheading 04.04 D of the Common Customs Tariff. 2. The amount of uncollected import duties referred to in Articles 2 and 3 of Regulation (EEC) No 1535/77 shall be considered to be an amount, per 100 kilograms net weight, equal to the difference between the import levy on the product in question on the day that it is put in free circulation and the amount of 12 709 ECU. 3. The control copy T5 referred to in Article 9 (3) of Regulation (EEC) No 1535/77 shall include in box 104 one or more of the following entries: - end use : Regulations (EEC) No 1535/77 and (EEC) No 2967/79, - sÃ ¦rligt anvendelseformÃ ¥l : Forordning (EÃF) Nr. 1535/77 og Forordning (EÃF) Nr. 2967/79, - besondere Verwendung : Verordnung (EWG) Nr. 1535/77 und Verordnung (EWG) Nr. 2967/79, - destination particuliÃ ¨re : rÃ ¨glement (CEE) n º 1535/77 et rÃ ¨glement (CEE) n º 2967/79, - destinazione particolare : regolamento (CEE) n. 1535/77 e regolamento (CEE) n. 2967/79, - bijzondere bestemming : Verordening (EEG) nr. 1535/77 en Verordening (EEG) nr. 2967/79. Article 3 This Regulation shall enter into force on 1 January 1980. (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 204, 28.7.1978, p. 6. (3)OJ No L 329, 24.12.1979, p. 1. (4)See page 15 of this Official Journal. (5)OJ No L 171, 9.7.1977, p. 1. (6)OJ No L 314, 8.12.1977, p. 21. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1979. For the Commission Finn GUNDELACH Vice-President